Action to recover damages for the death of plaintiff’s intestate, alleged to have been caused by the negligent operation of the motor vehicles of the defendant and the respondent. Judgment in favor of the respondent, dismissing the complaint as to it at the close of the entire case, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. We are of opinion that a prima facie case was established in favor of the plaintiff. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.